Citation Nr: 1700267	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  16-37 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include interstitial pulmonary fibrosis and chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1958 to June 1961 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In this regard, a June 2014 rating decision initially denied service connection for COPD.  Thereafter, in August 2014 and June 2015, additional evidence relevant to such claim was received.  38 C.F.R. 
§ 3.156(b) (2016).  Thereafter, the Veteran's claim was reconsidered in the June 2015 rating decision, at which time the RO confirmed and  continued the prior denial of service connection for COPD and interstitial lung disease (also claimed as pulmonary disorder).  The Veteran subsequently perfected an appeal as to the June 2015 rating decision. 

The Board further notes that, during the pendency of his appeal, the Veteran was previously represented by a Veterans Service Organization followed by two separate attorneys.  However, in December 2016, he revoked representation of his most recent attorney, Keith D. Snyder.  Therefore, the Veteran is unrepresented in the current matter.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran claims that, as a result of in-service exposure to asbestos, service connection for a pulmonary disorder, to include interstitial pulmonary fibrosis and COPD, is warranted.  In this regard, the record reflects that he served aboard the USS Willard Keith as a radioman.  He states that he worked "in the dusty dirty emergency radio room located under and behind the electrical area exposed to asbestos wrapped pipes."  The Veteran further reports that he is a lifelong non-smoker and has lived in smoke-free non-smoking homes.  He worked as a Maryland State Trooper after leaving service until 1973, after which he owned and operated various small businesses including restaurants and a convenience store.  He also asserts his only risk factor for interstitial pulmonary fibrosis is his asbestos exposure during his naval service.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases. 

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, IV.ii.1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure. The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS). The Manual further states that, if an MOS is listed as minimal, probable, or highly probable in the table, concede asbestos exposure for purposes of scheduling an examination.

In the instant case, the Veteran's MOS was listed as RM, or radioman, with a related civilian occupation of radio operator.  Upon a review of the Manual, a MOS of radioman reflects that exposure to asbestos is minimal.  See IV.ii.1.I.3.c. However, the Manual further directs that if an MOS is listed as minimal, probable, or highly probable, asbestos exposure for the purposes of scheduling an examination should be conceded.  See IV.ii.1.I.3.e.

In this regard, the Veteran was afforded a VA examination in June 2015, at which time COPD and interstitial lung disease, i.e., interstitial pulmonary fibrosis, were diagnosed.  It was noted that such conditions, as well as bronchiectasis, were diagnosed in 2014.  Following an interview of the Veteran, a review of the record, and a physical examination with diagnostic testing, the examiner opined that the Veteran's respiratory disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as his X-rays did not show any plaques, effusion, or pleural disease, and there was no record of a diagnosis of asbestosis.

However, following the June 2015 examination, the Veteran submitted additional evidence and argument in October 2016.  In this regard, he reported that his sole asbestos exposure occurred during his naval service and had no family history of his claimed disorders.  The Veteran further described the nature of his in-service asbestos exposure aboard the USS Willard Keith, upon which he served for over two years, to include, during war game maneuvers, the firing of the big guns and other actions would cause an abnormal amount of asbestos dust to be discharged.  He also stated that he was exposed to asbestos in sleeping and working environments.  The Veteran further described the nature of onset of his symptoms in the 1990's with continued worsening until he was ultimately diagnosed in 2014.  In support of his contentions, the Veteran submitted a statement addressing the alleged relationship between interstitial pulmonary fibrosis and asbestos exposure; however, it is unclear whether such was authored by a medical professional.  Therefore, the Board finds that a remand is necessary to obtain an addendum opinion addressing the newly received evidence. 

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the appellant, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the development outlined in the preceding paragraphs, arrange for the record to be returned to the examiner who conducted the June 2015 respiratory examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding whether the Veteran's respiratory disorder, to include interstitial pulmonary fibrosis, COPD, and bronchiectasis, is related to his service.  The need for an additional in-person examination should be determined by the examiner.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  

In offering any opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Determine whether it is least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's pulmonary disorder, currently diagnosed as interstitial pulmonary fibrosis, COPD, and bronchiectasis, is related to service, including as a result of his acknowledged asbestos exposure.  In this regard, the examiner should consider the fact that, for the purposes of offering this opinion, he had minimal exposure to asbestos in relation to his MOS of radioman.  The examiner should further consider the Veteran's statement that he was exposed to asbestos as a result of the firing of the big guns and other actions during war game maneuvers, which would cause an abnormal amount of asbestos dust to be discharged; his work in a dusty, dirty electrical room with asbestos wrapped wires; and in his sleeping quarters while he served aboard the USS Willard Keith for over 2 years.

The examiner also should specifically consider the Veteran's report that he is a life-long non-smoker; lived in smoke-free homes; his employment as a Maryland State Trooper and his work as a restauranteur and convenience store owner; the Veteran's report that he has no family history of interstitial pulmonary fibrosis; and his report that he had an onset of symptoms in the 1990's with continued worsening until he was ultimately diagnosed in 2014.

The examiner is requested to specifically address the October 2016 submission from the Veteran addressing the relationship between interstitial pulmonary fibrosis and asbestos exposure.

The examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




